Appleton, C. J.
The plaintiffs’ writ contains a count for the price of certain land, and another count on a special contract in which it is alleged that the female plaintiff conveyed certain land to the defendant at his'special instance and request, and that in consideration of said conveyance, he verbally promised to give her a bond for the reconveyance of said land, and the buildings thereon, which though requested he has refused to do.
The contract as set forth in the second count is within the statute of frauds and cannot be enforced. Long v. Woodman, 58 Maine, 49. But if the defendant has a deed of the plaintiffs’ land, and has agreed to give a bond for its reconveyance, and refuses to perform his agreement, he should not be permitted to retain the land so conveyed without consideration, and in fraud of the plaintiffs’ rights. The acknowledgment by the grantor of the receipt of the consideration of a deed is not a conclusive estoppel that it has been so received. It would seem when a promise of payment or of some other consideration has been relied upon as the consideration of a conveyance, and there is a refusal to perform that the other party may recover the value of his property upon an implied assumpsit as, in Bassett v. Bassett, 55 Maine, 127. Basford v. *407Pearson, 9 Maine, 387. Long v. Woodman, 65 Maine, 56. Thomas v. Dickerson, 2 Kernan, 365.

Exceptions sustained.

Walton, Dickerson, Barrows, Daneorth and Libbey, JJ., concurred.